                                              3:21-mj-03008-TSH # 1-2            Page 1 of 4
                                                                                                                                 E-FILED
                                                                                              Friday, 29 January, 2021 02:23:48 PM
AO 442 (Rev. 11/1 I) Arrest Warrant
                                                                                                      Clerk, U.S. District Court, ILCD


                                           UNITED STATES DISTRICT COURT
                                                                  for the

                                                          District of Columbia

                   United States of America
                                 V.                                 )
                                                                    )   Case: 1:21~mj-00148
                        Jason Gerding                                   Assigned to; Judge Zia M. Faruqui
                                                                    )
                          AKA:N/A                                   )   Assign Date; 1/19/2021
                                                                    )   Description: COMPLAINT W/ ARREST WARRANT
                                                                    )
                              Defe ndant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                     Jason Gerding
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment              0    Superseding Indictment      0 Information      0 Superseding Information           N Complaint
0 Probation Violation Petition              0 Supervised Release Violation Petition   0 Vi.olation Notice         O Order of the Court

This offense is briefly described as follows:

18 U .S.C. 1752 (a)(l)-Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority
18 U.S.C. 1752(a)(2)-Knowingly Engaging in Disorderly or Disruptive Conduct in any Restricted Building or
Grounds
40 U.S.C. 5104(e)(2)(D), (G)-Violent Entry and Disorderly Conduct on Capitol Grounds
                                                                                                2021.01.21 20:38:41
Date:     January 21, 2021                                                                      -05'00'
                                                                                       Issuing officer 's signature

City and state:                   Washington D.C.                              Z ia M. Farugui, U.S. Magistrate Judge
                                                                                         Printed name and title


                                                                Return

          This warrant was received on (date) _ _ _ __ __ , and the person was arrested on (date)
at (city and state)


Date: - - - -- -- -
                                                                                      Arresting officer 's signature



                                                                                         Printed name and title
                                                3:21-mj-03008-TSH # 1-2              Page 2 of 4


AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      T his second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                         (Not for Public Disclosure)

Name of defendant/offender: Ja..:.:s:..::oc.:.:n'=-=-
                                                 --Ge::.rd
                                                         . ;::.:i:::.:
                                                                  n:og'--- - - - - - - - - - - - - - - -- - -- - - - -- - -- -
Known aliases:
Last known residence:                2418 N 12th St, Quincy, lL 62305

Prior addresses to which defendant/offender may still have ties:          NIA



Last known employment:                  NIA

Last known telephone numbers:                  Unknown
Place of birth:
Date of birth:           8/12/1970

Social Security number:
Height:                                                                  Weight:
Sex:      Male                                                          Race:        White
        - -- - - -- - -- -- -- - -- - - --
Hair:                                                                   Eyes:
Scars, tattoos, other distinguishing marks:          Unknown




History of violence, weapons, drug use:             Unknown


Known family, friends, and other associates (name, rela tion, address, phone number): _ U_n_k_n_ow_n_ __ _ _ __ _ __ _ _ __


FBI number:          1100854CH8

Complete description of auto:                 NIA



Investigative agency:                         FBI

Investigative agency address:       60 1 4th ST NW, Washington D.C. 20535
Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicable):




Date of last contact with pretrial services or probation office r (if applicable):   NI A
                                            3:21-mj-03008-TSH # 1-2            Page 3 of 4


AO 442 (Rev. l L/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                for the

                                                        District of Columbia

                   United States of America
                                 V.                               )
                                                                  )
                                                                      Case: 1:21-mj-00148
                     Christina Gerding                                Assigned to; Judge Zia M. Faruqui
                                                                  )
                          AKA:N/A                                 )   Assign Date: 1/19/2021
                                                                  )   Description: COMPLAINT W/ ARREST WARRANT
                                                                  )
                             Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                        Christina Gerding
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment              O Superseding Indictment       O Information      O Superseding Information            N   Complaint
0 Probation Violation Petition            O Supervised Release Violation Petition    O Violation Notice          O Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(l)-Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority
18 U.S.C. l 752(a)(2)-Knowingly Engaging in Disorderly or Disruptive Conduct in any Restricted Building or
Grounds
40 U.S.C. 5104(e)(2)(D), (G)-Violent Entry and Disorderly Conduct on Capitol Grounds
                                                                         ,Cl<        2021.01.21 20:42:04
Date:                                                                                "{/~"->          -05'00'
          January 21 , 2021.
                                                                                      Issuing officer's signature


City and state:                   Washington, D.C.                             Zia M. Farugui, U.S. Magistrate Judge
                                                                                        Printed name and title


                                                               Return

          This warrant was received on (date) _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date:
                                                                                     Arresting officer's signature



                                                                                        Printed name and title
                                                  3:21-mj-03008-TSH # 1-2            Page 4 of 4


AO 442 (Rev. 1 I /11) Arrest Warrant (Page 2)




                       This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                           (Not for Public Disclosure)

Name of defendant/offender: C_h_ri_s_ti_n_a _G_e_r_·d_in~ g~--- -- - - - - - - -- - - -- - - - - - - - - - - -
Known aliases:
Last known residence:                  2418 N 12th St, Quincy, IL 62305
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:            9/30/1974

Social Security number:
Height:                                                                   Weight:
Sex:                                                                      Race:
Hair:                                                                     Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone numbe,):


FBI number:
                     -NIA
                       - - -- - - -- - - - - - - - - - - - - -- - - -- - - -- -- - - - - - - - -
Comp Iete description of auto:


Investigative agency:                           FBI

Investigative agency address:       601 4th ST NW, Washington D.C. 20535
Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable) :




Date of last contact with pretrial services or probation officer (ifapplicable):
